In The

Court of Appeals

Ninth District of Texas at Beaumont

____________________

NO. 09-09-00365-CR
____________________

GREGORY JAMES COLBERT, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 356th District Court
Hardin County, Texas
Trial Cause No. 16096




     MEMORANDUM OPINION
           Gregory James Colbert, the appellant, filed a motion to dismiss his appeal.  See Tex.
R. App. P. 42.2.  The appellant and his counsel of record both signed the motion to dismiss
the appeal.  No opinion has issued in this appeal.  The motion is granted, and the appeal is
therefore dismissed. 
           APPEAL DISMISSED.  
                                                                                        ____________________________
                                                                                                   HOLLIS HORTON
                                                                                                              Justice            
Opinion Delivered August 26, 2009 
Do Not Publish
Before Gaultney, Kreger, and Horton, JJ.